                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

CARL W. BROOKS,                                          )
                                                         )
                                 Plaintiff,              )
                                                         )
                            v.                           )        3:18-cv-00054-RLY-MPB
                                                         )
THE PHOENIX INSURANCE COMPANY                            )
and KEVIN CHARLES LOVITT,                                )
                                                         )
                                 Defendants.             )

               ENTRY ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

          In this diversity action, Plaintiff, Carl W. Brooks, was driving a rental vehicle

during the course of his employment when another vehicle, driven by uninsured motorist

Kevin Lovitt, collided with his car. Plaintiff thereafter filed the present lawsuit 1 against

The Phoenix Insurance Company, his employer’s insurer, seeking uninsured motorist

coverage. The parties cross-move for summary judgment. The court, having read and

reviewed the parties’ submissions, the designated evidence, and the applicable law, now

GRANTS Phoenix’s cross-motion for summary judgment and DENIES Plaintiff’s

motion for summary judgment.

I.        Factual Background

          A.      The Accident

          Plaintiff was an employee of Black and Pendleton, Inc. (“B&P”) d/b/a Case

Engineering, Inc. In October 2016, he was directed by his supervisor to drive to Parma,


1
    Plaintiff also filed a claim for negligence against Lovitt.
                                                    1
Michigan to service a customer. Plaintiff was told to rent a car from Enterprise Rental

Company and to waive additional automobile insurance because B&P’s insurance policy

covered rental cars.

       On October 28, 2016, Plaintiff rented the car from Enterprise and began his

business trip. As he was driving through Jackson County, Michigan, a truck driven by

Lovitt hit Plaintiff’s rental car head on, causing Plaintiff serious medical injuries. Lovitt

was uninsured.

       B.     The Phoenix Policy

       At the time of the accident, Phoenix had issued B&P a commercial automobile

insurance policy. (See Filing Nos. 36-3 and 36-4, Policy). The Common Declarations

Page identifies the “Named Insured” as “Blake & Pendleton, Inc., And As Per IL T8 00,”

and the “Mailing Address” as 269 North Street, Macon, Georgia 31206. (Id. at 2). The

Policy contains the endorsement IL T8 00, which includes Case Engineering, Inc., as a

“Named Insured.” (Id. at 8). Case Engineering’s address in Indiana is 1401 West

Franklin Street, Evansville, Indiana, 47711. (Filing No. 36, Am. Compl. ¶ 3).

       Pursuant to the Business Auto Coverage Part Declarations, the Policy provides

liability coverage for covered autos identified by “Covered Auto Symbol 1,” defined as

“Any ‘Auto.’” (Id. at 13, 20). Those Declarations also state that “Uninsured and

Underinsured Motorists Coverage” is provided for covered autos identified by “Covered

Auto Symbol 2,” defined as “Owned ‘Autos’ Only: Only those ‘autos’ you own.” (Id.).

The declarations also indicate that the Policy provides comprehensive and collision

coverage for covered autos identified by both “Covered Auto Symbol 2 and 8.” Symbol

                                              2
2, again, is only for “Owned Autos,” and Symbol 8 is defined in the Policy, in pertinent

part, as “Hired ‘Autos’ Only: Only those ‘autos’ you hire, rent or borrow.” (Id.).

       The Policy includes Uninsured Motorists (“UM”) endorsements for North

Carolina, Mississippi, Florida, Alabama, and Georgia. (Id. at 14). Each UM

endorsement contains UM coverage “[f]or a covered ‘auto’ licensed or principally

garaged in” the state indicated by the endorsement—i.e., North Carolina, Mississippi,

Florida, Alabama, and Georgia—in the amount of $1,000,000. (See id. at 18). For

reasons unknown, the Policy does not contain a UM endorsement for Indiana or

Kentucky. The parties agree the rental car was licensed in Kentucky; Plaintiff asserts the

vehicle was principally garaged in Indiana.

II.    Discussion

       As an employee of Case Engineering, Plaintiff argues he is an insured under the

Policy and is entitled to UM benefits pursuant to Indiana law. See Ind. Code § 27-7-5-2

(providing uninsured motorist coverage applies “to any motor vehicle registered or

principally garaged in this state” unless the insured specifically rejects uninsured motorist

coverage in writing). Phoenix disagrees and argues Georgia law applies.

       A.     Choice-of-Law

       The parties disagree on whether Georgia or Indiana law applies to this coverage

dispute. As the factual background indicates, the insurance policy was issued to B&P in

Georgia; Plaintiff is an Indiana resident employed by Case Engineering, a named insured;

the rental vehicle at issue was registered in Kentucky; and the accident took place in

Michigan. The court’s choice-of-law analysis is governed by the laws of the forum state;

                                              3
here, Indiana. State Farm Mut. Auto. Ins. Co. v. McNeal, 491 F.Supp.2d 814, 819 (S.D.

Ind. 2007) (quoting Jean v. Dugan, 20 F.3d 255, 260-61 (7th Cir. 1994)).

       Indiana follows the Restatement (Second) of Conflict of Laws (1971), § 193 when

confronted with a choice of law issue with respect to insurance contracts. Stonington Ins.

Co. v. Williams, 922 N.E.2d 660, 665 (Ind. Ct. App. 1990). Under this analysis, the court

looks to the principal location of the insured risk. Id. The principal location of the

insured risk is where the subject matter of the insurance will be located during the term of

the policy. Id. Here, the principal location of the insured risk is Indiana, where Case

Engineering is located. Accordingly, Indiana law applies.

       B.     The Coverage Issue

       Under Indiana law, “[t]he construction of an insurance policy is a matter of law for

which summary judgment is particularly appropriate.” Stonington, 922 N.E.2d at 668

(internal quotation marks and citation omitted). An insurance policy is a contract and is

subject to the ordinary rules of contract construction. Id. Thus, if the language of the

policy is clear and unambiguous, the court assigns those terms their plain and ordinary

meaning. Id. An unambiguous policy must be enforced according to its terms, even if

those terms limit an insurer’s liability. Id.

       Phoenix argues there is no UM coverage for the rental vehicle involved in the

accident for two reasons: (1) the Policy contains UM endorsements for North Carolina,

Mississippi, Florida, Alabama, and Georgia—not Kentucky or Indiana; and (2) UM

coverage exists only for “owned autos,” not rentals.



                                                4
       The Policy contains UM endorsements for North Carolina, Mississippi, Florida,

Alabama, and Georgia. (Id. at 43-69). Coverage under each endorsement applies to

‘autos’ principally garaged in North Carolina, Mississippi, Florida, Alabama, or Georgia.

(Id. at 18). There is no evidence the subject vehicle was principally garaged in any of

those states. In the absence of such evidence, the court must find there is no UM

coverage under any of the endorsements set forth in the Policy for this accident.

       But that is not the end of the inquiry. As Plaintiff correctly observes, Indiana’s

UM provisions are mandatory and are considered a part of every automobile liability

policy. United Nat’l Ins. Co. v. DePrizio, 705 N.E.2d 455, 460 (Ind. 1999) (“Indiana

Code § 27-7-5-2 is a mandatory coverage, full-recovery, remedial statute. It is directed at

insurers operating within Indiana and its provisions are to be ‘considered a part of every

automobile liability policy the same as if written therein.’” (quoting Indiana Ins. Co. v.

Noble, 265 N.E.2d 419, 425 (1970)). Even where the policy fails to provide uninsured

motorist coverage, an insurer must provide UM coverage to an insured unless specifically

rejected in writing. Id. Here, there is no written rejection of UM coverage for either

Indiana or Kentucky.

       Because there is no specific UM endorsement for Indiana (or Kentucky), the only

portion of the Policy where Plaintiff could possibly be covered is found on page 18 of the

Policy:




                                             5
       The Policy provides coverage for the “State where a covered ‘auto’ is principally

garaged.’” (Id. at 18). A covered ‘auto’ is an “owned auto,” defined as “[o]nly those

‘autos’ you own.” (Policy at 13, 20). Plaintiff’s rental vehicle is not an “owned auto” as

defined by the Policy. Moreover, contrary to Plaintiff’s assertion, the fact that the vehicle

was rented in Evansville does not establish that it was principally garaged in Indiana.

Accordingly, Plaintiff is not entitled to UM coverage under the Phoenix Policy.




                                             6
III.   Conclusion

       For the foregoing reasons, the court DENIES Plaintiff’s Motion for Summary

Judgment (Filing No. 21), GRANTS Phoenix’s Cross-Motion for Summary Judgment

(Filing No. 37), and DECLARES that Phoenix has no obligation to provide uninsured

motorist coverage to Plaintiff in connection with the injuries he sustained in the vehicular

accident on October 28, 2016. Count III against Kevin Lovitt remains.



SO ORDERED this 4th day of October 2019.




Distributed Electronically to Registered Counsel of Record.




                                             7
